DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges that claim 18 was cancelled in the response dated 1/07/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Thomte on 2/18/2021 (see attached Interview Summary).
The application has been amended as follows: 
	Claims 13-17 and 19 cancelled.

Allowable Subject Matter
Claims 5-6 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of Porcelli, Prock, McCoy, Carvey, Mitchell, Jackovitch, Tsitouras as discussed in previous actions as well as Frydman (US 5263911 A) (US 5209716 A) lacks the disclosure or requisite teachings to disclose a flat flexible (medial or lateral) joint member including: (a) a flat base portion having an inner side and an outer side; (b) said flat base portion having a plurality of radially spaced-apart nut receiving portions formed therein; (c) each of said radially spaced-apart nut receiving portions having an internally threaded nut embedded therein; 
And also there is missing such a flat flexible joint member being placed between an outwardly placed ankle cuff member and an inwardly placed side portions of a foot bed member, and further there is then missing a plurality of first, second, third, and fourth bolts being placed in a radially spaced member through embedded nuts as so described within claim 5. 
Claim 6 allowed as being dependent on claim 5.
Also of note claims 5-6 were previously marked as allowable for the reasons above in the Non-Final Rejection dated 7/28/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/18/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/25/2021